Per Curiam.

This court finds itself in the same predicament as did the Court of Appeals. There is no bill of exceptions and no findings of fact and conclusions of law by the trial court.
In entertaining the appeal we were not fully aware of the situation as it has developed. For the reason stated, we cannot reach the merits of the controversy, and we' are constrained to affirm the judgment of the Court of Appeals.

Judgment affirmed.

Taft, C. J., Zimmebmah, Matthias, Hebbebt, SchNeid-eb and BbowN, JJ., concur.
Tboop, J., dissents.
Tboob, J., of the Tenth Appellate District, sitting, for O’Nehx, J.